UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT JUNE 30, 2011 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated July 2011 Dear Fellow Shareholders: The Greenspring Fund had stable performance during the second quarter of 2011, with the NAV declining from $24.65 to $24.58 per share.Performance results for other periods of time are shown in the accompanying chart. Greenspring Fund Performance for the Periods Ended June 30, 2011 Quarter -0.28 % Year to Date % 1 Year % 3 Years* % 5 Years* % 10 Years* % 15 Years* % 20 Years* % Since inception on 7/1/83* % Expense Ratio** % * annualized. **as stated in Prospectus dated 5-1-11. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. The second quarter of 2011 was a tumultuous one for the financial markets. Concerns about global economic growth, including fears about the possibility of a double-dip recession in the U.S. economy, dominated many investors’ strategies.During the early weeks of the quarter, investors focused on the potential impact that the earthquake and ensuing tsunami in Japan would have on its economy and the global supply chain.As the quarter progressed, investors turned their attention toward the financial woes of Greece, with fears that their sovereign debt problems would spread throughout Europe (and beyond), as many European banks hold significant amounts of Greek debt. As investors digested the latest news on these crises, whipsaw moves in the financial markets reflected tenuous convictions on the part of investors and their rapidly changing sentiments. The Dow Jones Industrial Average had gained more than 4% through the end of April, then dropped 7% through mid-June, but subsequently rallied to finish the quarter barely positive.Crude oil was particularly volatile, soaring early in the quarter, only to drop more than 16% from its high and finished the quarter 11% lower than where it began.Yields on U.S. Treasury securities were also volatile, as rates on 10 year Treasuries (the foundation for many consumer lending rates) climbed to more than 3.5% in early April, only to drop to less than 2.9% by mid-June. INFLUENCES on FUND PERFORMANCE During the second quarter, Greenspring Fund’s equities slipped a bit in value, while our fixed income holdings generated steady positive total returns.In order of magnitude, the securities with the largest impact on the Fund’s performance during the quarter were the common stock investments in Ralcorp Holdings, Michael Baker Corp., Harmonic Inc., PartnerRe Ltd., and Carpenter Technology Corp.Ralcorp and Carpenter Technology produced positive returns for the Fund, while the others declined in value. 1 Greenspring Fund, Incorporated % of Net Greenspring Fund Assets Top 10 Holdings as of 6/30/11 PartnerRe Ltd. % Charter Communications 13.50% 11/30/16 Corporate Bonds % Lucent Technologies 2.875% 6/15/25 Convertible Bonds % FTI Consulting, Inc. % Hanesbrands, Inc. 3.769% 12/15/14 Corporate Bonds % CA, Inc. % Cisco Systems, Inc. % Plains Exploration and Production 7.75% 6/15/15Corporate Bonds % j2 Global Communications, Inc. % Gulfmark Offshore, Inc. 7.75% 7/15/14 Corporate Bonds % Ralcorp Holdings Shares of Ralcorp, a maker of private label food products and Post brand cereals, rose substantially in late April and early May when ConAgra Foods, one of North America’s largest packaged food companies, proposed to buy Ralcorp for $4.9 billion or $86 per share.Ralcorp’s board of directors rejected the bid, adopted a “poison pill” designed to ward off a hostile takeover, and later in the quarter decided to spin-off their troubled Post cereals unit in an effort to convince shareholders that the ConAgra offer was not in their best interests.We disagree with this plan to stay independent and believe that ConAgra Foods has the capacity and willingness to raise their offer to get a deal done.Investors seem to be anticipating a higher offer as the stock has consistently traded above ConAgra’s offering price since the announcement.However, we had to weigh the possible reward of a higher bid from ConAgra against the risk of the stock price falling back to pre-offer levels.We sold a substantial portion of the Fund’s position (at a price higher than ConAgra Foods’s offer), during the second quarter.We divested the remainder during the third quarter after those shares attained long-term status. Michael Baker The Greenspring Fund has held shares of this engineering company for many years, with the size of the Fund’s position varying over time.During the second quarter, shares of Michael Baker declined in value, as investors were disappointed with the direction and magnitude of the Company’s recent earnings.Several of Michael Baker’s significant engineering projects, such as its contract with FEMA to digitize the maps of the nation’s flood plains and many infrastructure projects in Iraq, have been winding down over the last several years.Michael Baker has been successful at securing new contracts, but at reduced levels of profitability.Furthermore, the Company has been frustrated by reduced funding levels and numerous bottlenecks in releasing contracts from government agencies.We remain very optimistic about the long term potential for Michael Baker, as projects such as the relocation of military bases from Okinawa, Japan to Guam, as well as assignments to redesign the nation’s crumbling infrastructure should ensure a steady flow of contracts for the Company.In the meantime, Michael Baker boasts a debt-free balance sheet with more than $10 per share in cash.The Company will most likely pursue additional earnings growth by using its strong balance sheet to make strategic acquisitions of other companies in order to diversify the Company’s product offerings and geographic reach. Harmonic Inc. Harmonic offers niche, market dominant products to all participants in the video supply chain, from content producers to distributors.The Company has struggled to live up to the investment community’s expectations following the mid-2010 acquisition of Omneon, a privately-held producer of equipment used by media companies to prepare, store and produce video content. The stock declined in the second quarter after Harmonic reported its first quarter results. The Company 2 Greenspring Fund, Incorporated experienced greater than expected sales disruptions as management realigned and cross-trained the combined sales forces, hurting sales of Omneon’s products and the profitability of the entire enterprise.By failing to show meaningful profitability improvement, investors viewed Harmonic’s aggressive 2011 guidance as unattainable.Management completed the sales force integration early in the second quarter and, while delayed in the short-term, management’s goals for the combined company remain viable. In mid-July, Harmonic announced second quarter results that also disappointed investors as domestic customers, including the major cable companies, reduced their ordering activity while they strategized over the architecture for next-generation video delivery through the internet, tablet computers, and smartphones.We believe this pause is also temporary, as Harmonic’s products will play a valuable role in next-generation networks.We look forward to the Company working through these issues and restoring investor confidence. Meanwhile, Harmonic continues to generate earnings and free cash flow, carrying more than $1 per share in cash (shares were trading at about $7 at quarter end) on its balance sheet, and is very well situated to participate in the rapidly developing marketplace for video delivery. Greenspring Fund Portfolio Allocation as of June 30, 2011 PORTFOLIO ACTIVITY Much of the Greenspring Fund’s purchase activity during the quarter was directed towards the acquisition of additional fixed income securities, many of which were “cushion” bonds. These are bonds with relatively high coupons where the issuing corporations have the option to redeem the bonds in the not too distant future.These bonds are purchased at levels that should produce attractive returns if the bonds are redeemed on these upcoming call dates.However, if for some reason (turbulent capital markets, rising interest rates) the bonds are not redeemed on the first call date, the Fund’s returns should actually improve, due to the bonds’ high coupon rate. Many of these bond purchases have been in the oil and gas sector, with new holdings established in bonds issued by Bill Barrett Corp., McMoran Exploration, Quicksilver Resources, Range Resources, and Sandridge Energy.Additional purchases of already existing oil and gas sector investments were made in the bonds of Gulfmark Offshore, Petrohawk Energy, Plains Exploration and Rosetta Resources. In the common stock portion of the Fund’s portfolio, new positions were established in NCI, Inc., an IT-based government contractor with a solid niche in the area of defense and national security, and Tekelec, a company with a pristine, cash-rich balance sheet that provides equipment to telecommunications companies.Additions to already existing investments were made in the shares of CA, Inc., Cisco Systems, Harmonic Inc., and TNS, Inc. In the small regional thrift and bank sector, we established a position in ESSA Bancorp and purchased additional shares of American National Bankshares, Chicopee Bancorp, Heritage Financial Group, Shore Bancshares and Southern National Bancorp of Virginia. Most of the Greenspring Fund’s dispositions during the quarter were of bonds that matured or were redeemed early by the issuing corporations.However, we also sold the convertible bonds of Dollar Financial Corp at a premium to par, as the underlying common stock had increased to the extent that the convertible bond (that we 3 Greenspring Fund, Incorporated had originally purchased due only to its attractive yield to maturity) had been driven higher, through par, due to its convertibility feature. In the common stock portfolio, we completely liquidated the Fund’s holdings of Carpenter Technology, at a significant profit.We believed that much of the promising outlook for Carpenter’s business was already reflected in its stock price and decided to sell the Fund’s entire position.As mentioned above, we sold the majority of our investment in the common stock of Ralcorp Holdings, after the Company received an acquisition offer from ConAgra Foods. INVESTMENT STRATEGY Looking ahead to the future, with respect to equities, we continue to focus on companies with extremely strong finances and industry positions that generate significant amounts of free cash flow that can be used to improve their future prospects even in these uncertain financial times.Whether by reinvesting in current operations, acquiring businesses that allow them to increase their growth prospects, or returning cash to shareholders by way of dividends or stock repurchases, these companies are well positioned to create value for shareholders regardless of the crosscurrents affecting the global economy. With our fixed income investments, we remain opportunistic and will continue to seek to uncover additional attractive short duration high-yielding bond investments that should generate solid calculable total returns during these uncertain economic times.With a view that interest rates will be moving higher in the not too distant future, we will continue to focus on “cushion” bonds.As always, we will only purchase our fixed income investments after careful analysis of the issuing company’s balance sheet, available financing, looming capital requirements, and expected cash flow metrics. We remain disciplined in our approach to both equity and fixed income investments and are confident that our equity investments should generate solid returns for our shareholders over time, as their strong financial characteristics allow the companies to create value for shareholders.We are also confident that our fixed income investments should continue to produce solid, steady returns for the Greenspring Fund. We hope that all of our shareholders are enjoying the summer season, and we look forward to reporting further progress with respect to our goals at the Greenspring Fund as the year unfolds. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer **Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the financial Highlights section of this Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. 4 Greenspring Fund, Incorporated Mutual fund investing involves risk. Principal loss is possible. Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. You can not invest directly in an index.Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Distributed by Quasar Distributors, LLC 5 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended June 30, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/2011 – 6/30/2011). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 1/1/2011 – 1/1/2011 6/30/2011 6/30/2011* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.91%, multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 6 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 45.5% Business Software and Services: 3.1% CA, Inc. $ Commercial Banks & Thrifts: 1.8% American National Bankshares, Inc. BCSB Bancorp, Inc.* Cardinal Financial Corp. Chicopee Bancorp, Inc.* ESSA Bancorp, Inc. Hampden Bancorp, Inc. Heritage Financial Group, Inc. Home Bancorp, Inc.* Middleburg Financial Corp. OceanFirst Financial Corp. OmniAmerican Bancorp, Inc.* Shore Bancshares, Inc. Southern National Bancorp of Virginia* Communications Equipment: 6.0% Cisco Systems, Inc. Harmonic, Inc.* TNS, Inc.* Computer & Information Technology: 0.1% NCI, Inc.* Construction & Engineering: 3.7% EMCOR Group, Inc.* Mastec, Inc.* Michael Baker Corp.* º Consumer Goods: 1.6% Prestige Brands Holdings, Inc.* Electrical Equipment: 0.1% Emerson Electric Co. Food – Packaged: 1.6% Ralcorp Holdings, Inc.* Insurance: 7.9% Assurant, Inc. Global Indemnity plc*# PartnerRe, Ltd.# W.R. Berkley Corp. Internet Software & Services: 2.5% j2 Global Communications, Inc.* Machinery: 0.1% Pentair, Inc. Management Consulting: 3.3% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 4.0% ConocoPhillips Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Real Estate: 0.1% First Potomac Realty Trust Urstadt Biddle Properties, Inc. – Class A Semiconductors & Semiconductor Equipment: 2.6% ON Semiconductor Corp.* Rudolph Technologies, Inc.* Tessera Technologies, Inc.* Telecommunications: 1.6% NTELOS Holdings Corp. Tekelec* Truck Dealerships: 1.0% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* The accompanying notes are an integral part of these financial statements. 7 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) (Con’t) Shares/Principal Value COMMON STOCKS: 45.5% (Con’t) Utilities: 2.4% PPL Corp. $ Waste Management Services: 2.0% Republic Services, Inc. TOTAL COMMON STOCKS (cost $331,126,018) INVESTMENT COMPANIES: 0.1% NGP Capital Resources Co. (cost $1,243,376) CONVERTIBLE BONDS: 19.6% Biotechnology: 1.9% $ Affymetrix, Inc., 3.500%, 1/15/38 Communications Equipment Manufacturing: 3.3% Alcatel-Lucent, Inc., 2.875%, 6/15/25 Educational: 2.5% School Specialty, Inc., 3.750%, 11/30/26 School Specialty, Inc., 3.750%, 11/30/26 Entertainment: 0.8% Live Nation Entertainment, Inc., 2.875%, 7/15/27 Financial Services: 1.3% Euronet Worldwide, Inc., 3.500%, 10/15/25 Home Improvements: 2.1% Masco Corp., 0.000%, 7/20/31 Housewares: 0.0% Lifetime Brands, Inc., 4.750%, 7/15/11 Medical Equipment: 3.2% Hologic, Inc., 2.000%, 12/15/37 Integra Lifesciences Holdings, 2.375%, 6/1/12 – 144A Oil & Gas Exploration & Production: 0.5% GMX Resources, Inc., 5.000%, 2/1/13 GMX Resources, Inc., 4.500%, 5/1/15 Real Estate: 0.6% Alexandria Real Estate, Inc., 3.700%, 1/15/27 – 144A Semiconductors & Semiconductor Equipment: 2.2% Advanced Micro Devices, Inc., 5.750%, 8/15/12 Sandisk Corp., 1.000%, 5/15/13 Telecommunications: 1.2% Level 3 Communications, Inc., 3.500%, 6/15/12 TOTAL CONVERTIBLE BONDS (cost $167,887,785) CORPORATE BONDS: 31.3% Asset Management: 0.0% Janus Capital Group, Inc., 6.119%, 4/15/14 Automotive: 1.0% Sonic Automotive, Inc., 8.625%, 8/15/13 Business Equipment: 0.0% Xerox Corp., 6.875%, 8/15/11 Construction & Engineering: 0.5% Mastec, Inc., 7.625%, 2/1/17 Consumer Goods: 4.1% Hanesbrands, Inc., 3.769%, 12/15/14 Treehouse Foods, Inc., 7.750%, 3/1/18 Electrical Equipment: 0.4% Wesco Distribution, Inc., 7.500%, 10/15/17 Healthcare: 1.4% HealthSouth Corp., 10.750%, 6/15/16 Omnicare, Inc., 6.125%, 6/1/13 Insurance: 1.0% Assurant, Inc., 5.625%, 2/15/14 Oil & Gas Equipment & Services: 2.5% Gulfmark Offshore, Inc., 7.750%, 7/15/14 The accompanying notes are an integral part of these financial statements. 8 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) (Con’t) Principal Value CORPORATE BONDS: 31.3% (Con’t) Oil & Gas Exploration & Production: 10.1% $ Bill Barrett Corp., 9.875%, 7/15/16 $ Forest Oil Corp., 8.000%, 12/15/11 McMoran Exploration Co., 11.875%, 11/15/14 Petrohawk Energy Corp., 10.500%, 8/1/14 Plains Exploration & Production, Co., 7.750%, 6/15/15 Plains Exploration & Production, Co., 10.000%, 3/1/16 Quicksilver Resources, Inc., 8.250%, 8/1/15 Range Resources Corp., 7.500%, 10/1/17 Rosetta Resources, Inc., 9.500%, 4/15/18 SandRidge Energy, Inc., 3.930%, 4/1/14 Oil & Gas Pipelines: 0.1% Sonat, Inc., 7.625%, 7/15/11 Retail: 1.4% GameStop Corp., 8.000%, 10/1/12 Saks, Inc., 9.875%, 10/1/11 Specialty Chemicals: 1.1% NewMarket Corp., 7.125%, 12/15/16 Telecommunications: 3.6% CCH II LLC, 13.500%, 11/30/16 Transportation Equipment Manufacturing: 1.1% Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 Utilities: 0.6% Aquila, Inc., 11.875%, 7/1/12 National Fuel Gas Co., 6.700%, 11/21/11 Wood Product Manufacturing: 2.4% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $277,842,216) Shares SHORT-TERM INVESTMENT: 3.2% Money Market Instrument^ AIM Liquid Assets, 0.060% (cost $28,537,866) TOTAL INVESTMENTS IN SECURITIES (cost $806,637,261): 99.7% Other Assets and Liabilities 0.3% NET ASSETS: 100.0% $ * Non-income producing security. º Investment in affiliated security (note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” These securities have been deemed to be liquid by the Fund’s adviser under the supervision of the Board of Directors. As of June 30, 2011, the value of these investments was $13,999,090, or 1.6% of total net assets. ^ Rate shown is the 7-day effective yield at June 30, 2011. The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at June 30, 2011 (Unaudited) ASSETS Investments in securities, at value (cost $806,637,261) $ Receivables: Securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to affiliate (Note 5) Securities purchased Fund shares redeemed Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment gain Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2011 (Unaudited) INVESTMENT INCOME Income Interest $ Dividends (net of foreign withholding taxes of $6,224) Total income Expenses Advisory fees (Note 5) Transfer agent fees (Note 6) Administration fees Fund accounting fees Administration fees – Corbyn (Note 5) Custody fees Reports to shareholders Miscellaneous fees Blue sky fees Directors fees Registration fees Legal fees Audit fees Insurance fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2011# December 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)+ Total increase in net assets NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of $5,707,369 and ($3,915,693), respectively) $ $ (a)A summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2011# December 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed+ ) Net increase $ $ #Unaudited +Net of redemption fees of $27,564 and $52,507, respectively. The accompanying notes are an integral part of these financial statements. 12 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, 2011# Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) Total distributions — ) Paid-in capital from redemption fees (Note 1) —* —* —* —* —* Net asset value, end of period $ Total return %^ % % )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Ratio of expenses to average net assets %+ % Ratio of net investment income to average net assets %+ % Portfolio turnover rate %^ % #Unaudited. *Amount less than $0.01 per share. ^Not Annualized. +Annualized. The accompanying notes are an integral part of these financial statements. 13 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) Note 1 – Significant Accounting Policies Greenspring Fund, Incorporated (the “Fund”) is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund is organized as a Maryland corporation and commenced operations on July 1, 1983. The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were issued. Investment transactions and related investment income – Investment transactions are recorded on the trade date. Dividend income is recorded on the ex-dividend date and interest income, including amortization of premiums and accretion of discounts, is recorded on the accrual basis. Dividends determined to be a return of capital are recorded as a reduction of the cost basis of the security. Realized gains and losses from investment transactions are reported on an identified cost basis. Valuation of investments – Securities listed on a national securities exchange or the NASDAQ National Market are valued at the last reported sale price or the official closing price for certain markets on the exchange of major listing as of the close of the regular session of the New York Stock Exchange. Securities that are traded principally in the over-the-counter market, listed securities for which no sale was reported on the day of valuation, and listed securities whose primary market is believed by Corbyn Investment Management, Inc. (“Corbyn” or the “Adviser”) to be over-the-counter are valued at the mean of the closing bid and asked prices obtained from sources that the Adviser deems appropriate. Short-term investments are valued at amortized cost, which approximates fair market value. The value of securities that mature, or have an announced call, within 60 days will be valued at market value. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser as directed by the Fund’s Board of Directors (the “Board”). In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market of the investments existed, and the differences could be material. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various input and valuation techniques used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 14 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) (Con’t) Level 3 – Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2011: Quoted Prices Significant Other Significant Carrying Value in Active Observable Unobservable at June 30, Markets Inputs Inputs Level 1 Level 2 Level 3 Total Common Stocks $ $
